


Exhibit 10.6

 

AMENDMENT TO

THIRD AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

 

This AMENDMENT TO THIRD AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this
“Amendment”) is made and entered into as of March 11, 2013, by and between CVR
ENERGY, INC., a Delaware corporation (the “Company”) and JOHN J. LIPINSKI (the
“Executive”).

 

The Company and the Executive are parties to a Third Amended and Restated
Employment Agreement dated as of January 1, 2011 (the “Employment Agreement”). 
The parties hereto desire to amend the Employment Agreement as provided herein.

 

1.                                      Exclusivity.  The last sentence of
Section 1.3 of the Employment Agreement is hereby deleted in its entirety and
replaced with the following:

 

“The provisions of this Section 1.3 shall not be construed to prevent Executive
from: (i) investing Executive’s personal, private assets as a passive investor
in such form or manner as will not require any active services on the part of
Executive in the management or operation of the affairs of the companies,
partnerships, or other business entities in which any such passive investments
are made; (ii) serving on the board of directors of one or more companies,
provided such service does not conflict with the Executive’s duties and
obligations to the Company and such service is approved by the chairman of the
Board of Directors of the Company; or (iii) serving on the board of directors
for Thumbs Up Enterprises Limited and its affiliated companies.”

 

2.                                      Ratify Agreement.  Except as expressly
amended hereby, the Agreement will remain unamended and in full force and effect
in accordance with its terms.  The amendments provided herein will be limited
precisely as drafted and will not constitute an amendment of any other term,
condition or provision of the Agreement.

 

3.                                      Cross References.  References in the
Agreement to “Agreement”, “hereof”, “herein”, and words of similar import are
deemed to be a reference to the Agreement as amended by this Amendment.

 

4.                                      Counterparts.  This Amendment may be
executed in any number of counterparts, each of which will be deemed to be an
original and all of which constitute one agreement that is binding upon each of
the parties, notwithstanding that all parties are not signatories to the same
counterpart.

 

[signature page follows]

 

--------------------------------------------------------------------------------


 

The parties have executed this Amendment as of the date first written above.

 

CVR ENERGY, INC.

 

 

By:

/s/ Stanley A. Riemann

 

/s/ John J. Lipinski

Name: Stanley A. Riemann

 

John J. Lipinski

Title: Chief Operating Officer

 

 

 

[Signature Page for Amendment to Third Amended and Restated Employment
Agreement]

 

--------------------------------------------------------------------------------

 
